                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SANTOS MIGUEL VALENZUELA,                         Case No.: 19-cv-07827-YGR
                                                        Plaintiffs,
                                   5
                                                                                           CERTIFICATE OF SERVICE
                                                 v.
                                   6

                                   7     CALIFORNIA DEPARTMENT OF
                                         CORRECTIONS AND
                                   8     REHABILITATION, et al.,
                                                        Defendants.
                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11      (1)     I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                  California; and
                                  12
Northern District of California
 United States District Court




                                  13      (2)     On 3/31/2020, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                  copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14              depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                  interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Santos Miguel Valenzuela ID: K87276
                                  17    CHCF
                                        7707 S. Austin Rd.
                                  18    Stockton, CA 95215
                                  19

                                  20   Dated: 3/31/2020

                                  21
                                                                                       Susan Y. Soong
                                  22                                                   Clerk, United States District Court
                                  23
                                                                                       By:________________________
                                  24
                                                                                       Frances Stone, Deputy Clerk to
                                  25                                                   the Honorable Yvonne Gonzalez Rogers

                                  26

                                  27

                                  28
